              Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 1 of 28




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


JACK IN THE BOX INC. and                           §
JACK IN THE BOX EASTERN DIVISION                   §
L.P.                                               §
           Plaintiffs,                             §      CIVIL ACTION NO. 5:20-CV-328
                                                   §
     vs.                                           §
                                                   §
SAN-TEX RESTAURANTS, INC., ANIL S.
                                                   §
YADAV, ATOUR EYVAZIAN, and                         §
VANDANA YADAV                                      §
                                                   §
                 Defendants                        §

                             PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COME NOW, Plaintiffs JACK IN THE BOX INC. and JACK IN THE BOX EASTERN

DIVISION L.P. (collectively “Plaintiffs”) and file their Original Complaint against Defendants

SAN-TEX RESTAURANTS, INC. ANIL S. YADAV, ATOUR EYVAZIAN, and VANDANA

YADAV (collectively “Defendants”).

                                             PARTIES

         1.      Plaintiff Jack in the Box Inc. is a Delaware Corporation registered to do business

in Texas. The principal office of Jack in the Box Inc. is 9330 Balboa Ave., San Diego, CA 92123.

         2.      Plaintiff Jack in the Box Eastern Division L.P., is a Texas Limited Partnership. The

principal office of Jack in the Box Eastern Division L.P. is 9330 Balboa Ave., San Diego, CA

92123.

         3.      Defendant San-Tex Restaurants, Inc. (“San-Tex”) is a Texas corporation whose

address is 21734 Provincial Road, Suite 250, Katy, TX 77479. San-Tex may be served with

process through its registered agent, Atour Eyvazian at 1614 Talcott Lane, Sugar Land TX, 77479.




Plaintiffs’ Original Complaint - Page 1
             Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 2 of 28




Plaintiffs request personal service of citation upon Defendant San-Tex through its registered agent

at the registered agent’s address.

        4.      Defendant Anil S. Yadav (“Anil S. Yadav”) is an individual whose address is 3550

Mowry Avenue, Suite 301, Freemont, CA 94538. Anil Yadav may be served at this address or at

his offices located at 21734 Provincial Boulevard, Suite 250, Katy, TX 77450. Plaintiffs request

personal service upon Anil Yadav at either address or where he may otherwise be found.

        5.      Defendant Atour Eyvazian (“Eyvazian”) is an individual whose address is 21734

Provincial Boulevard, Suite 250, Katy, TX 77450. Eyvazian may be served at this address or at

his offices located at 21734 Provincial Boulevard, Suite 250, Katy, TX 77450. Plaintiffs request

personal service upon Eyvazian at either address or where he may otherwise be found.

        6.      Defendant Vandana Yadav (“Vandana Yadav”) is an individual whose address is

3579 Little Valley Rd., Sunol, CA 94586. Vandana Yadav may be served at this address or at her

offices located at 3579 Little Valley Rd., Sunol, CA 94586. Plaintiffs request personal service

upon Vandana Yadav at either address or where she may otherwise be found.

                                    JURISDICTION AND VENUE

        7.      This is an action for infringement arising under the Lanham Act, 15 U.S.C. § 1051,

et. seq. Accordingly, this Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and § 1338 and supplemental jurisdiction over the Texas state law

claims under 28 U.S.C. § 1367(a).

        8.      All of the JACK IN THE BOX restaurants that are the subject of this lawsuit are

operated by San-Tex and are located within the Western District of Texas. San-Tex has its

principal place of business in the State of Texas.




Plaintiffs’ Original Complaint - Page 2
             Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 3 of 28




        9.      Defendant Eyvazian is a principal owner and directs the operations of San-Tex’s

JACK IN THE BOX restaurants in the Western District of Texas which are the subject of this suit.

Eyvazian resides in the State of Texas.

        10.     Defendants Atour Eyvazian and Anil S. Yadav entered into franchise agreements

with Jack in the Box, Inc. and each agreed to all terms of several Jack in the Box franchise

agreements. Each such francise agreement (referred to herein as “Franchise Agreement”) provides

in part “JIB [Jack-In-The-Box] may file any suit against Franchisee, arising out of this Agreement

or otherwise, in any federal or state court within the judicial district… where Franchisee resides,

or where the Franchise Restaurant is or was located, or where the claim arose; and Franchisee

hereby consents to and waives all questions of personal jurisdiction and venue for the purpose of

carrying out this provision.”

        11.     San Tex Inc.’s breaches of the subject Franchise Agreements, and trademark

infringements, misappropriation of Jack in the Box Inc.’s intellectual property, and trespass of

Jack in the Box Eastern Division L.P real property have occurred and are occurring at JACK IN

THE BOX restaurants located within the Western District of Texas.

        12.     All or a substantial portion of the events giving rise to this claim have occurred and

will continue to occur in the Western District of Texas.

        13.     The JACK IN THE BOX restaurants that are the subject matter of this lawsuit are

located within the Western District of Texas.

        14.     This Court has general and specific jurisdiction over the Defendants.

        15.     Specifically, Defendants met with representatives of Jack in the Box Inc. multiple

times in San Antonio, Texas from October 2016 to February 2020 to discuss operations of the 48

JACK IN THE BOX restaurant locations operated by San-Tex in the San Antonio market.




Plaintiffs’ Original Complaint - Page 3
            Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 4 of 28




          16.   Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1391(b)

and (c) because the Defendants are subject to the jurisdiction of the Court in this judicial district.

                                     FACTUAL BACKGROUND

A.        The JACK IN THE BOX Franchise System.

          17.   Jack in the Box Inc. operates and franchises JACK IN THE BOX restaurants, one

of the nation's largest restaurant chains.

          18.   There are over 2200 franchised and company-owned restaurants in the JACK IN

THE BOX system.

          19.   Jack in the Box Eastern Division L.P owns and/or leases hundreds of real estate

sites for JACK IN THE BOX restaurants, including the sites at issue in this case.

B.        Jack in the Box Inc. Owns and Licenses JACK IN THE BOX Trademarks.

          20.   Jack in the Box Inc. owns the federally registered trademark JACK IN THE BOX

and certain other service marks, trademarks, names, logos and commercial symbols.

          21.   Jack in the Box Inc. owns the following federal trademark registrations, among

others:

 MARK                                 REG NO              REG DATE              GOODS

                                      3783515             5/4/2010              Chicken       breast
                                                                                strips; [fish and
                                                                                chips;]    prepared
                                                                                entrees consisting
                                                                                primarily         of
                                                                                teriyaki flavored
                                                                                chicken         and
                                                                                vegetables;
                                                                                sandwiches,
                                                                                namely,
                                                                                hamburger,
                                                                                chicken, sausage,
                                                                                fish;     breakfast
                                                                                burritos;     tacos;
                                                                                milk        shakes;
                                                                                sandwiches; snack


Plaintiffs’ Original Complaint - Page 4
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 5 of 28




                                                              cakes; cheesecake;
                                                              restaurant services

 JACK IN THE BOX (TYPED 1957318                 11/28/1995    Onion           rings,
 DRAWING)                                                     French fries, nan-
                                                              dairy       creamer,
                                                              milk, guacamole,
                                                              jelly, garden salads,
                                                              pickles,        meat,
                                                              poultry; burritos,
                                                              cakes,      ketchup,
                                                              cheesecake, coffee,
                                                              egg rolls [taquitos,]
                                                              sandwiches
                                                              [turnovers,
                                                              pastries],     sugar,
                                                              seasonings,
                                                              pancake        syrup,
                                                              mustard, pancakes,
                                                              salsa, [beef gyros,’
                                                              salad      dressings,
                                                              mayonnaise,
                                                              prepared meals and
                                                              sauces; soft drinks
                                                              [and fruit juices

                                      1806576   8/31/1993     Restaurant services




 JACK IN THE BOX                      841334    12/26/1967    Frozen        food
                                                              products, namely,
                                                              hamburger patties,
                                                              tacos,     chicken
                                                              [shrimp]     onion
                                                              rings [and apple
                                                              turnovers]; [and]
                                                              hamburger sauce




Plaintiffs’ Original Complaint - Page 5
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 6 of 28




                                                                                  [shrimp sauce] and
                                                                                  taco sauce



 JACK IN THE BOX                      1108721              10/3/61                Restaurant services

 JACK IN THE BOX                      0848246              4/30/1968              Syrups for making
                                                                                  soft drinks

                                      5917007              11/19/2019             Restaurant services


     IP 1111


        22.     These trademark registrations are on the Principal Register of the United States

Trademark Office. These registered trademarks are sometimes referred to herein as the “Marks.”

They give Jack in the Box Inc. the statutory prima facie exclusive right to use each of the Marks

for each registration’s specified goods and services in the United States.

C.      Jack in the Box Inc. Maintains JACK IN THE BOX Restaurant Quality Control.

        23.     Jack in the Box Inc. strives to ensure that the food its restaurants and its franchisees’

restaurants serve is high quality and safe food.

        24.     Jack in the Box Inc. maintains a comprehensive system that monitors the quality of

foods and food products received from third parties as well as the facilities that produce the food.

        25.     Jack in the Box Inc. maintains a comprehensive system that monitors the

preparation and quality of foods served by its and its franchisee’s restaurants.

        26.     Jack in the Box Inc.’s food-quality and safety program has been recognized by third

parties as a superior quality and safety program.

        27.     Jack in the Box Inc. maintains a nationally recognized food-safety training and

certification program administered in partnership with the National Restaurant Association.


Plaintiffs’ Original Complaint - Page 6
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 7 of 28




        28.     JACK IN THE BOX restaurant managers and grill employees are expected by Jack

in the Box Inc to receive special grill certification training and to be re-certified annually.

        29.     Jack in the Box Inc. has expended time, effort and money to develop a distinctive

JACK IN THE BOX restaurant format and operating system utilizing specialized and unique

techniques, knowledge, expertise, skill and proprietary information.

        30.     The JACK IN THE BOX restaurant format and operating system includes but is

not limited to restaurant operating and management systems and standards; specifications and

procedures for the purchase, preparation and sale of JACK IN THE BOX food, beverages and

other products; and a distinctive JACK IN THE BOX building design, decor and color scheme (all

collectively, the "System").

        31.     The System includes, among other things, the following elements:

                a.       know-how, specifications, methods and procedures for the content,

                         preparation, marketing and sale of food and beverages, which are described

                         in operating manuals for JACK-IN-THE-BOX restaurants and in other

                         written materials;

                b.       plans and specifications for distinctive, standardized premises and interior

                         and exterior formats, styles, designs, decors, fixtures, equipment, layouts

                         and signs which are described in operating manuals for JACK IN THE BOX

                         restaurants and in other written materials; and

                c.       a public image that each JACK IN THE BOX restaurant is a unit in an

                         established quick-service restaurant system, and that all JACK IN THE

                         BOX restaurants are operated with uniform high standards for product

                         quality and service and aesthetic effect of the restaurant premises.




Plaintiffs’ Original Complaint - Page 7
            Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 8 of 28




         32.      Jack in the Box Inc. grants Franchise Agreements to operate JACK IN THE BOX

restaurants using the System and the Marks pursuant to the terms of the JACK-IN-THE-BOX

Franchise Agreements.

         33.      Each Jack in the Box Inc. JACK IN THE BOX Franchise Agreement contains a

license to the Franchise Agreement’s franchisee permitting the franchisee use of the JACK IN

THE BOX Marks and the System, but only insofar as the franchisee remains in full compliance

with all requirements of the Franchise Agreement.

D.       Defendants Entered Into Franchise Agreements, Leases, and Other Agreements with
         Plaintiffs for Operation of a Number of Jack in the Box Franchises

         34.      On or about August 23, 2010, Defendants Atour Eyvazian and Anil S. Yadav

entered into Franchise Agreements with Plaintiff Jack in the Box, Inc. and agreed to all terms of

said Franchise Agreements including the terms referenced above, in connection with 49 restaurant

locations in Texas.1

         35.      These Franchise Agreements were contemporaneously assigned to Defendant San-

Tex through an Assignment and Agreement executed August 23, 2010.2

         36.      Defendant San-Tex contemporaneously entered into a lease agreement with

Plaintiff Jack in the Box Eastern Division L.P. for each of the 49 franchise locations on August

23, 2010. Each such lease agreement is a “Lease Agreement.”

         37.      In all of the Lease Agreements, San-Tex agreed to use and occupy the respective

leased premises solely for the operation of a properly franchised JACK IN THE BOX restaurant

and only in strict conformance to the standards established by both Jack in the Box, Inc. and Jack

in the Box Eastern Division L.P.


1
  See Exemplar Jack in the Box Restaurant Franchise Agreement, attached hereto as Exhibit A; see also Chart of
Franchise Locations, attached hereto as Exhibit B. All of the Franchise Agreements are identical except for the listing
of the restaurant location, restaurant number and termination date.
2
  See Exemplar of Assignment and Agreement, attached hereto as Exhibit C.


Plaintiffs’ Original Complaint - Page 8
            Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 9 of 28




        38.         In 2011, Atour Eyvazian requested Jack in the Box, Inc. to consent to the transfer

of his ten percent (10%) partnership interest in San-Tex to Defendant Vandana Yadav.

        39.         Through execution of an Assumption and Consent to Assumption of Franchise

Agreement in April 20113 and an Assumption and Consent to Assumption of Franchise Lease

Agreement in May 20114, Defendant Vandana Yadav assumed all obligations of the “Tenant”

under the leases and agreed to be bound by all of the terms and provisions of the Lease Agreements.

        40.         Vandana Yadav also agreed to be bound by all the terms and provisions of the

Franchise Agreements and agreed to be jointly and severally liable and responsible for

performance of all of San-Tex’s obligations under the Franchise Agreements and leases.

        41.         Defendants San-Tex, Atour Eyvazian, Anil S. Yadav and Vandana Yadav are

jointly and severally liable to Plaintiffs for all of San Tex Inc.’s obligations to Plaintiffs claimed

in this suit.

E.      San-Tex’s Restaurants’ Operational and Financial Deficiencies.

        42.         In 2017, Jack in the Box, Inc. advised San-Tex of operational deficiencies with the

following 49 San-Tex locations.

         Loc. No.       Street                                 City                Street     Zip
              805       303 San Pedro Ave                      San Antonio         TX         78212
              806       742 Sw Military Dr                     San Antonio         TX         78221
              807       3315 San Pedro Ave                     San Antonio         TX         78212
              808       5423 Evers Rd                          San Antonio         TX         78238
              809       4319 Vance Jackson Rd                  San Antonio         TX         78230
              814       502 N New Braunfels Ave                San Antonio         TX         78202
              817       6811 W Military Dr                     San Antonio         TX         78227
              819       7206 Blanco Rd                         San Antonio         TX         78216
              822       1331 Sw Loop 410                       San Antonio         TX         78227
              827       1260 S Seguin Ave                      New Braunfels       TX         78202
              829       118 N General Mcmullen Dr              San Antonio         TX         78237
              830       1070 E Court St                        Seguin              TX         78155

3
 See Exemplar of Assumption and Consent to Assumption of Franchise Agreement, attached hereto as Exhibit D.
4
 See Exemplar of Assumption and Consent to Assumption of Franchise Lease Agreement, attached hereto as
Exhibit E.


Plaintiffs’ Original Complaint - Page 9
              Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 10 of 28




               847        5311 Rigsby Ave                             San Antonio    TX   78222
               851        500 Sidney Baker St                         Kerrville      TX   78028
               853        2465 Babcock Rd                             San Antonio    TX   78229
               854        4626 Fredericksburg Rd                      San Antonio    TX   78201
               855        9330 Wurzbach Rd                            San Antonio    TX   78240
               856        1619 Bandera Rd                             San Antonio    TX   78228
               857        2209 Sw Military Dr                         San Antonio    TX   78224
               858        1818 N Foster Rd                            San Antonio    TX   78244
               859        11615 NIH 35                                San Antonio    TX   78233
               861        1810 W IH 10                                Seguin         TX   78155
               868        7720 Fm 78                                  San Antonio    TX   78244
               870        15037 Nacogdoches Rd                        San Antonio    TX   78247
               871        10683 Huebner Rd Ste 101                    San Antonio    TX   78240
               900        5850 Culebra Rd                             San Antonio    TX   78228
               903        3706 S Zarzamora St                         San Antonio    TX   78225
               908        3523 Se Military Dr                         San Antonio    TX   78223
               913        2100 Culebra Rd                             San Antonio    TX   78228
               914        523 Fair Ave                                San Antonio    TX   78223
               915        3702 Sw Military Dr                         San Antonio    TX   78211
               923        6405 Nw Loop 410                            San Antonio    TX   78238
               926        2235 Ne Loop 410                            San Antonio    TX   78217
               928        2299 Nw Military Hwy                        Castle Hills   TX   78213
               930        11729 Bandera Rd                            San Antonio    TX   78250
               932        801 E Main St                               Uvalde         TX   78801
               933        4606 Rittiman Rd                            San Antonio    TX   78218
               934        2311 Fredericksburg Rd                      San Antonio    TX   78201
               935        7150 San Pedro Ave                          San Antonio    TX   78216
               936        903 Probandt St                             San Antonio    TX   78204
               940        718 S Zarzamora St                          San Antonio    TX   78207
               941        8558 Huebner Rd Ste 102 Bldg 1              San Antonio    TX   78240
               944        1214 W Old Us Highway 90                    San Antonio    TX   78227
               947        100 Braddie Dr                              Del Rio        TX   78840
               950        12503 Sw Loop 410                           San Antonio    TX   78224
              4719        506 New Valley Hi Dr                        San Antonio    TX   78227
              4723        21034 Us Highway 281 N                      San Antonio    TX   78258
              4772        5509 Roosevelt Ave                          San Antonio    TX   78214
              4773        11211 Potranco Rd                           San Antonio    TX   78253


           43.      On or about July 12, 2017, Jack in the Box, Inc. sent San-Tex written pre-default

notices which outlined specific problems and a plan of action to remedy them.5


5
    See Pre-Default Letter dated July 12, 2017, attached hereto as Exhibit F.


Plaintiffs’ Original Complaint - Page 10
              Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 11 of 28




           44.      In 2018, Jack in the Box, Inc. advised San-Tex of continued material operational

deficiencies with the 49 San-Tex locations.

           45.      In 2019, Jack in the Box, Inc. again advised San-Tex of continued operational

deficiencies with the 49 San-Tex locations.

           46.      On or about February 14, 2019, Jack in the Box, Inc. sent San-Tex written pre-

default notices which outlined specific problems and a plan of action to remedy them.6

           47.      Jack in the Box Inc. informed San-Tex in 2017-2019 that San-Tex’s JACK IN THE

BOX restaurants had material deficiencies that were breaches of San-Tex’s Franchise Agreements.

           48.      Specifically, Jack in the Box Inc. informed San-Tex in some or all of these letters

of San-Tex’s JACK IN THE BOX restaurant deficiencies including, but not limited to the

following: no working HVAC in 28 of the restaurants (one restaurant was shut down by OSHA

due to extreme heat and danger to employees and guests); major exterior and parking lot damage,

including graffiti on exterior, excessive pot holes in parking lot, exterior lights out; kitchen

equipment not working or missing, including holding cabinets, grills, fryers and oil filtering

systems; walk-in coolers broken, which creates a food safety danger; ice machines not working;

water leakage apparent in multiple restaurants; broken kitchen exhaust, resulting in excess smoke;

and two of the restaurants are the subject of multiple OSHA violations that pose a risk to the health

and safety of the employees.

           49.      Through these 2017-19 letters, and other correspondence, San-Texas was given

numerous notices of and opportunities to correct the San-Tex JACK IN THE BOX restaurant

deficiencies.

           50.      San-Tex has not cured the restaurant deficiencies described in Jack in the Box Inc.’s

deficiency letter to San-Tex on or about July 12, 2017.


6
    See Pre-Default Letter dated February 14, 2019, attached hereto as Exhibit G.


Plaintiffs’ Original Complaint - Page 11
              Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 12 of 28




           51.      San-Tex has not cured the restaurant deficiencies described in Jack in the Box Inc.’s

deficiency letter to San-Tex on or about February 14, 2019.

           52.      After San-Tex’s failure to cure the deficiencies outlined in the written pre-default

notices on or about June 11, 2019, Jack in the Box, Inc. sent San-Tex a written Notice of Default

of Franchise Agreements for Operational Issues (the “Notice of Default”).7

           53.      The Notice of Default provided formal notice of San-Tex’s default of its obligations

under the terms of San-Tex’s Franchise Agreements and its leases for all 49 JACK IN THE BOX

restaurant locations operated by San-Tex .

           54.      The Notice of Default also outlined the history of Jack in the Box, Inc’s extensive

efforts to work with San-Tex to remedy the issues:8

                         •    October 18, 2016: JIB sent Mr. Eyvazian and San-Tex Restaurants Inc. a Demand
                              for Improvement Letter that outlined, in detail, JIB's concerns about operationa l
                              and financial trends in the Restaurants. That Letter demanded that you correct the
                              numerous ope rational deficiencies or JIB would issue a forma l default notice.
                         •    July 2017: JIB's operationa l re-inspection revealed that you made some minor
                             improvements, but several areas of concern remained.
                         •   July 12, 2017: JIB sent a follow up letter to Mr. Eyvazian , which specifical ly outlined
                              the plan of action to remedy the remaining issues. The letter gave you a deadline
                             of August 15, 2017 by which to cure.
                         •    December 5, 2017: JIB sent an email to Mr. Eyvazian expressing concern with the
                             condition of the Restaurants in the San Antonio market. The email outlined specific
                             issues that were required to be addressed immediately.
                         •   January 30, 2018 : JIB sent a Notice of Default to Mr. Eyvazian , which referenced
                             the October 2016 letter and detailed what must be cured in order to avoid
                             termina tion of your Franchise Agreements.
                         •   June 14, 2018 : In order to measure progress, JIB set operational goals for the
                             Restaurants , as several issues remained .
                         •   October 2018 - November 2018: Visits to individual Restaurants in the market
                             revealed food safety issues, equipment failures, and operational failu res . JIB sent
                             multiple emails to Mr. Yadav requesting im mediate correction action.
                         •   December 21 , 2018 : JIB sent Mr. Yadav an email which outlined observations
                             from the Franchise Business Consultant's ("FBC's") recent visit to the market. The
                             email detailed issues with lighting, equipment and operations, and demanded
                             immediate corrective action.
                         •   January 18, 20 19: JIB sent an email to Mr. Yadav concerning a Restaurant in the
                             San Antonio market that fai led five (5) Health Department Inspections in a row
                             between October 16, 2018 and January 8, 2019. The email demanded immediate
                             corrective action .
                         •   February 14, 2019 : JIB issued a pre-default letter to Mr. Yadav, which provided
                             you 90 days from the date of the letter to get all equipment, facilities, HVAC,
                             refrigeration, lighting , building and landscape to JIB standards, and 90 days to get
                             the operational metrics within JI B's standards.




7
    See Notice of Default Letter dated June 11, 2019, attached hereto as Exhibit H.
8
    See id.


Plaintiffs’ Original Complaint - Page 12
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 13 of 28




        55.      The Notice of Default demanded cure of the operational deficiencies described in

the written corrrespondence by August 1, 2019.

        56.      San-Tex did not timely cure the defaults and deficiencies delineated in the Notice

of Default by August 1, 2019.

        57.      Due to San-Tex’s failure to timely cure the operational deficiencies described in

the Notice of Default, on August 8, 2019, Jack in the Box, Inc. issued a written Notice of

Termination of Franchise Agreements and Grant of Temporary License (the “Notice of

Termination”).9

        58.      The Notice of Termination advised San-Tex that the operational deficiencies

outlined in the Notice of Default were not timely cured.

        59.      Since the Notice of Termination, San-Tex’s performance has continued to fail to

satisfy the required standards of performance.

        60.      Additionally, most of the defaults and deficiencies in San-Tex’s JACK IN THE

BOX restaurants delineated in the Notice of Default still exist as of the filing of this pleading.

        61.      The following photographs were taken in November 2019, and accurately reflect

conditions found at location J871:




9
 See Notice of Termination dated August 8, 2019, attached hereto as Exhibit I. Because San-Tex failed to agree in
writing to the conditions placed on the Temporary License offered, the Temporary License never became effective.


Plaintiffs’ Original Complaint - Page 13
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 14 of 28




        62.     The following photographs were taken in November 2019, and accurately reflect

conditions found at location J855:




        63.     The following photographs were taken in November 2019, and accurately reflect

conditions found at location J819:




        64.     The following photographs were taken in November 2019, and accurately reflect

conditions found at location J809:




Plaintiffs’ Original Complaint - Page 14
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 15 of 28




        65.     The photographs above are not exhaustive and are mere examples of the operational

defaults and deficiencies at San-Tex’s restaurants.

        66.     The operational defaults and deficiences have been and are far below brand

standards for JACK IN THE BOX, and Defendants knew them to be so.

        67.     Additionally, many of the operational defaults and deficiences have posed and

continue to pose a health and safety risk to Jack in the Box, Inc., its employees and/or customers.

        68.     Since 2017, Defendants’ deficient operations of the subject restaurants have caused

multiple instances of bad publicity for the JACK IN THE BOX brand.

F.      San-Tex’s Franchise Agreements and Lease Agreements Are Terminated

        69.     Section 17(B)(7) of the Franchise Agreement permits Jack in the Box Inc. to

terminate the Franchise Agreement and San-Tex’s rights under the Franchise Agreement if San-

Tex fails on three or more separate occasions within any twenty-four month period to comply with

the Franchise Agreement or on two or more separate occasions within any twelve-month period to

comply with the same requirement under the Franchise Agreement.

        70.     Pursuant to both the Notice of Default and Franchise Agreement, Section 17(B)(7),

the Franchise Agreements for the 49 JACK IN THE BOX restaurant locations operated by San-

Tex automatically terminated at the end of the cure period on August 1, 2019.

        71.     The Notice of Termination provided written confirmation that the Franchise

Agreements for the 49 JACK IN THE BOX restaurant locations operated by San-Tex

automatically terminated at the end of the cure period on August 1, 2019.

        72.     Since August 1, 2019 San-Tex has been operating its JACK IN THE BOX

restaurants without Franchise Agreements, licenses or permissions from Jack in the Box Inc.

        73.      Since August 1, 2019 San-Tex’s operation of JACK IN THE BOX restaurants is

an infringement of Jack-In-The-Box Inc.’s trademark rights.



Plaintiffs’ Original Complaint - Page 15
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 16 of 28




        74.     Since August 1, 2019 San-Tex’s operation of JACK IN THE BOX restaurants is an

infringement of Jack-In-The-Box Inc.’s numerous intellectual property rights.

        75.     Pursuant to the cross default clause in the San-Tex Leese Agreements, termination

of San-Tex’s Franchise Agreements terminated San-Tex’s Lease Agreements.

        76.      Since August 1, 2019 San-Tex’s Lease Agreements have been terminated. San-

Tex’s current occupancy of the Lease Agreements’ premises is thus unlawful.

        77.     San-Tex stipulated in the Franchise Agreements to the uniqueness, confidentiality

and value of the Marks and the System as well as the advantages and benefits which may be

obtained by using the System and the Marks in the operation of a Jack in the Box restaurant.

        78.     Upon termination or expiration of a Franchise Agreement, the franchisee's right to

use the Marks and the System ends.

        79.     Upon termination of San-Tex’s Franchise Agreements, the Franchise Agreements

have prohibited San-Tex from identifying itself or its restaurants as JACK IN THE BOX

restaurants and from using any of the Marks or any mark confusingly similar thereto, and from

using or disclosing to others any of Jack in the Box Inc.’s trade secrets, operating procedures, or

promotional materials.

        80.     Franchisees agree in the Franchise Agreement that upon termination of a

franchisee’s Franchise Agreement, the franchisee will return to Jack in the Box Inc. all manuals

and any other material containing trade secrets, restaurant operating instructions or business

practices of Jack in the Box Inc.

G.      San-Tex Is in Breach of the Franchise Agreements’ and Lease Agreements’ post-
        Termination Requirements.

        81.     The Notice of Default made demand on San Tex to perform the post-termination

obligations required in its Franchise Agreements upon their termination due to San-Tex’s failure

to cure defaults, including the obligation to immediately “de-identify” the restaurant locations and


Plaintiffs’ Original Complaint - Page 16
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 17 of 28




surrender all proprietary materials to Jack in the Box, Inc. Specifically, Section 17(F) of the

Franchise Agreements contains the following requirements:

                   F.    Upon termination or expiratic;mof'this Agreement, Franchisee's right to use
           the Marks and the System shall terminate. Franchisee shall not tl:lereafter identify
           himself as a JACK IN THE BOX Franchisee, nor use any of the Marks or any mark
           confusingly similar thereto, nor use or disclose to others any of JIB's trade secrets,
           operating procedures, or promotioi:,al materials. Upon termination or expiration of this
           franchise, Franchisee will- Immediately return ·to J1B all Manuals, together with all other
           material containir:ig trade secrets, restaurant operating instructions or business practices
           of JIB.                     .



        82.     To date, San-Tex has failed and/or refused to comply with their post-termination

obligations under the Franchise Agreements and the leases.

        83.     Because of San-Tex’s failure and refusal to comply with its obligations as set forth

herein, Plaintiffs have been required to retain the undersigned attorneys and to pay them a

reasonable fee for their services in connection with these proceedings and in order to enforce the

terms of the Franchise Agreements, the leases, and other collateral agreements.

H.      Trademark Infringement

        84.     Defendants are using Plaintiffs’ Marks to identify Defendants’ restaurants,

restaurant goods and services, in violation of Plaintiffs’ rights.

        85.     Defendants’ acts complained of herein have injured and are likely to injure

Plaintiffs, including injuring their business reputations and diluting the distinctive quality of

Plaintiffs’ Marks, and are likely to injure the trademarks’ value to Plaintiffs.

        86.     On information and belief, Defendants do not currently intend to cease using

Plaintiffs’ Marks to identify Defendants’ restaurants and restaurant goods and services.

I.      The Individual Defendants.

        87.     Defendants Atour Eyvazian, Anil S. Yadav, and Vandana Yadav (the Individual

Defendants”) have guaranteed San-Tex Inc.’s performance of San-Tex Inc.’s Franchise




Plaintiffs’ Original Complaint - Page 17
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 18 of 28




Agreements and Lease Agreements with Jack in the Box Inc. and Jack in the Box Eastern Division

LLP. The Individual Defendants are liable to Jack in the Box Inc. and Jack in the Box Eastern

Division LLP for all of San-Tex Inc.’s obligations to Jack in the Box Inc. and Jack in the Box

Eastern Division LLP.

                                           CAUSES OF ACTION

        88.     Plaintiffs make the following claims for relief, each independently and without

waiving the other.

                            COUNT ONE – BREACH OF CONTRACT

        89.     Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        90.     Defendants have failed to perform in accordance with the terms of the Franchise

Agreements, leases and other agreements.

        91.     Despite receipt of the Notice, Defendants have failed to cure their operational

deficiencies.

        92.     As a result of Defendants’ failure to cure their operational deficiencies, Defendants

have breached the Franchise Agreements, leases and other agreements.

        93.     Plaintiffs have been and continue to be damaged as a result of Defendants’ breach.

                          COUNT TWO – SPECIFIC PERFORMANCE

        94.     Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        95.     Plaintiffs would show that monetary damages are inadequate to remedy

Defendants’ refusal to comply with their obligations under the Franchise Agreements, leases, and

other agreements, including but not limited to their obligation to surrender all proprietary




Plaintiffs’ Original Complaint - Page 18
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 19 of 28




materials, to “de-identify” themselves with Jack in the Box, and to cease their use of Plaintiffs’

trade secrets, the Marks, and the System.

        96.      All of Plaintiffs’ intellectual property, including, without limtiation, the Marks,

trade secrets, and specialized knowledge are unique and irreplaceable such that monetary damages

would be a wholly inadequate remedy for their unauthorized use and coversion.

        97.      This property is only licensed to parties who agree to comply with the standards set

by Jack in the Box, Inc. and cannot be acquired without qualification and the consent of Jack in

the Box, Inc.

        98.      For all of these reasons, specific performance is appropriate and necessary in order

to provide Plaintiffs with the relief to which they are entitled.

        99.      Accordingly, Plaintiffs seek judgment of this Court ordering the Defendants to

comply with their post-termination obligations under the Franchise Agreements and the leases,

including a mandate to surrender all trade secrets and proprietary material and processes, including

the following:

                 a.      The Marks,

                 b.      The System,

                 c.      All operating manuals and other written materials for Jack in the Box

                         restaurants,

                 d.      All plans and specifications for distinctive, standardized premises and

                         interior and exterior formats, styles, designs, decors, fixtures, equipment,

                         layouts and signs,

                 e.      The public image that each Jack in the Box restaurant is a unit in an

                         established quick-service restaurant chain with uniform high standards for

                         product quality and service and aesthetic effect of the restaurant premises,



Plaintiffs’ Original Complaint - Page 19
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 20 of 28




                f.       All signage bearing or depicting the Marks or any one or more of them,

                g.       All restaurant operating standards, specifications and procedures,

                h.       The Franchised Restaurant buildings and Premises including, without

                         limitation, its landscaping, lighting, fixtures, furnishings, decor, signs and

                         parking area,

                i.       All menus, menu panels, posters or similar items,

                j.       All specialized equipment situated in the restaurant sites,

                k.       All specialized computer hardware and software, equipment and services,

                l.       All food, supplies beverage ingredients, paper goods, utensils, packaging,

                         cleaning supplies and uniforms,

                m.       All unique food and beverage products as set forth in the Manuals or

                         otherwise produced through the use of the System,

                n.       All packaging,

                o.       All specialized uniforms and apparel,

                p.       All advertising and Promotional Materials, including those distributed or

                         displayed through television, radio, the internet, newspapers, magazines,

                         flyers, posters, billboards, mailing circulars, coupons or gift certificates.

        100.    For the purposes of this Complaint, the items enumerated in above-referenced

paragraphs are collectively referred to as “the Proprietary Property.”

   COUNT THREE – TRADEMARK INFRINGEMENT UNDER THE LANHAM ACT

        101.    Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        102.    The Marks are valid trademarks that are registered on the Principal Register of the

United States Trademark Office.



Plaintiffs’ Original Complaint - Page 20
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 21 of 28




        103.    Defendants’ use of the Marks after termination of the Franchise Agreements on

August 1, 2019 is unauthorized by Plaintiffs.

        104.    Defendants knew their continued use of the Marks after termination of the

Franchise Agreements on August 1, 2019 was unauthorzied by Plaintiffs.

        105.    On information and belief, Defendants’ continued use of the Marks after

termination of the Franchise Agreements on August 1, 2019 was willful and egregious, in that

Defendants have persisted in their infringing conduct despite having been on notice in August

2019 and thereafter that the Franchise Agreements (and their licenses to use the Marks) were

terminated.

        106.    Defendants’ use of the Marks causes confusion or deception because the public is

fraudulently led to believe that Defendants are the source of services marked in an unauthorized

manner by Defendants with a mark identical or substantially indistinguishable from the Marks.

        107.    Defendants’ actions constitute trademark infringement in violation of Plaintiffs'

rights under Section 32 of the Lanham Act, 15 U.S.C. §1114.

        108.    Accordingly, as a direct result of Defendants’ unlawful activities, Plaintiffs have

suffered and will continue to suffer damages in an amount to be determined at trial, including

but not limited to an award of Defendants’ profits and any actual damages sustained by Plaintiffs,

as well as an enhancement of the amounts found as actual damages not exceeding three times such

amounts. 15 U.S.C. § 1117(a). Alternatively, Plaintiffs seek an award of nominal damages.

        109.    Plaintiffs also seek the delivery of all articles, including Defendants’ marketing

materials, signage, et cetera, which make use of Plaintiffs’ trademarks in a manner that violates

Section 43(a) of the Lanham Act as alleged above. 15 U.S.C. § 1118.

        110.    Plaintiffs seeks permanent injunctive relief restraining Defendants from further

violating Section 43(a) of the Lanham Act in the manners alleged herein because: (a) Plaintiffs



Plaintiffs’ Original Complaint - Page 21
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 22 of 28




have suffered and/or will suffer an irreparable injury; (b) other remedies available at law, such as

monetary damages, are inadequate to fully compensate Plaintiffs for that injury; (c) a remedy in

equity is warranted; and (d) the public interest will not be disserved by an injunction, permanent

or otherwise. 15 U.S.C. § 1116(a).

        111.    On information and belief, Defendants’ alleged misconduct is willful, intentional,

and/or conducted in bad faith, thereby rendering this case exceptional within the meaning of

section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a). Plaintiffs also seek an award of its

reasonable attorney fees for this action and any appeals thereof pursuant to applicable law.

        112.    Plaintiffs seek an award of its costs for this action and any appeals thereof pursuant

to applicable law. See 15 U.S.C. § 1117(a); see FED. R. CIV. P. 54(d)(1).

              COUNT FOUR – COMMON LAW TRADEMARK INFRINGEMENT

        113.    Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        114.    Plaintiffs have common law rights in the Marks by virtue of the Mark's

eligibility for protection and Plaintiffs’ status as senior user of the Marks.

        115.    The Marks are associated by consumers with goods and services offered by

Plaintiffs.

        116.    Defendants’ acts as described above constitute, inter alia common law

infringement of Plaintiffs’ Marks, resulting in irreparable injury to Plaintiffs.

        117.    Defendants’ infringement has damaged Plaintiffs in an amount to be determined

at trial, including but not limited to loss of goodwill and brand reputation, lost profits,

attorneys’ fees and costs and pre- and post-judgment interest.

        118.    Defendants’ infringement has caused and, unless restrained by the Court, will

continue to cause Plaintiffs irreparable injury to their goodwill and reputation. Further use of



Plaintiffs’ Original Complaint - Page 22
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 23 of 28




the Marks by Defendants in operation of their business must be enjoined by this Court.

         COUNT FIVE – TRADEMARK DILUTION UNDER THE LANHAM ACT

        119.    Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        120.    Defendants’ unauthorized use of the Marks, or a mark substantially similar

thereto, is causing dilution of the Marks through blurring and/or tarnishment. Defendants’ use

is further impairing the capacity of Plaintiffs to identify and distinguish the goods and services

they offer.

        121.    Defendants’ aforementioned acts constitute trademark dilution in violation of

the Lanham Act, 15 U.S.C. § 1125(c).

        122.    Defendants’ conduct complained of herein constitutes willful trademark

dilution in violation of the Lanham Act, entitling Plaintiffs to treble damages and attorney’s

fees.

            COUNT SIX – FALSE ASSOCIATION UNDER THE LANHAM ACT

        123.     Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        124.    Defendants’ alleged actions violate Section 43(a)(1)(A) of the Lanham Act, 15

U.S.C. § 1125(a)(1)(A) (“Section 43(a) of the Lanham Act”), by false association. See Lexmark

Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1384 (2014) (“Section 1125(a) thus

creates two distinct bases of liability: false association, § 1125(a)(1)(A), and false advertising, §

1125(a)(1)(B).”).

        125.    Defendants’ alleged actions are without Plaintiffs’ consent and likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Defendants with Plaintiffs, as to the origin, sponsorship, or approval of the Defendants’ restaurants



Plaintiffs’ Original Complaint - Page 23
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 24 of 28




and restaurant goods and services or commercial activities by Plaintiffs. Such acts constitute

violations of Section 43(a), and Plaintiffs have been and will continue to be injured as a result.

         COUNT SEVEN – UNJUST ENRICHMENT AND MISAPPROPRIATION

        126.    Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        127.    Defendants’ acts complained of herein have unjustly enriched Defendants’ and

have misappropriated Plaintiffs’ property.

                COUNT EIGHT – PUNITIVE AND EXEMPLARY DAMAGES

        128.    Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        129.    On information and belief, Defendants’ acts complained of herein have been done

willfully and with reckless disregard for Plaintiffs’ rights.       Plaintiffs request punitive and

exemplary damages in an amount not less than ten times Plaintiffs’ actual damages and

Defendants’ wrongful profits.

                         COUNT NINE – DECLARATORY JUDGMENT

        130.    Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

        131.    Defendants are irrevocably committed to pursuing in the future the above-described

courses of conduct to Plaintiffs’ great immediate and incalculable harm.           Plaintiffs seek a

declaratory judgment pursuant to Title 28, § 2201, United States Code.

        132.    Plaintiffs seek declaratory judgment that Plaintiffs’ Marks are valid and enforceable

and that Plaintiffs have the exclusive right to use its Plaintiffs’ Marks and colorable imitations of

them to identify their registrations, recited goods and services.




Plaintiffs’ Original Complaint - Page 24
               Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 25 of 28




          133.     Plaintiffs seek a declaratory judgment that Defendants’ use of Plaintiffs’ Marks as

complained of herein infringes Plaintiffs’ valid trademark rights.

          134.     Plaintiffs seek a declaratory judgment that Defendants’ acts complained of herein

are unlawful.

                               COUNT TEN – INJUNCTIVE RELIEF

          135.     Plaintiffs hereby adopt and reallege each and every allegation previously set forth

in this Complaint as if fully set forth herein.

          136.     Plaintiffs will suffer irreparable injury without the injunctive relief requested

herein. Plaintiffs have no adequate remedy at law without the injunctive relief requested herein.

The injury Plaintiffs face without the injunctive relief requested herein outweighs the injury that

will be sustained by Defendants as a result of said injunctive relief requested herein. The requested

injunctive relief will not adversely affect public policy or the public interest. Plaintiffs seek

permanent injunctive relief ordering Defendants to cease their described unlawful courses of

action.

                     COUNT ELEVEN – CONSOLIDATED ALLEGATIONS

          137.     Each of the facts alleged above is alleged together with and in support of each and

every cause of action herein.

                                               PRAYER

          WHEREFORE, Plaintiffs pray that Defendants be cited to answer and appear, and that

upon presentation of the requisite proof, Plaintiffs be awarded the following relief:

          a.       A judgment against Defendants, jointly and severally, for breach of the Franchise

                   Agreements, the leases, or otherwise caused or occasioned by the actions

                   complained of in this Complaint;




Plaintiffs’ Original Complaint - Page 25
             Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 26 of 28




        b.       An order of specific performance directing Defendants to comply with all post

                 termination obligations under the Franchise Agreements and the leases;

        c.       Judgment and declaratory judgment that Plaintiffs’ United States federal trademark

                 registrations identified herein are valid and enforceable;

        d.       Judgment and declaratory judgment that Plaintiffs have the exclusive right to use

                 their Marks in each of the United States, Texas, and Bexar County, Texas;

        e.       Judgment and declaratory judgment that Defendants’ use of Plaintiffs’ Marks

                 infringes Plaintiffs’ trademark rights in each of the United States, Texas, and Bexar

                 County, Texas;

        f.       Judgment and declaratory judgment that Defendants’ acts complained of herein are

                 unlawful;

        g.       Judgment against Defendants, jointly and severally, awarding Defendants’ profits

                 and any actual damages sustained by Plaintiffs, as well as an enhancement of the

                 amounts found as actual damages not exceeding three times such amounts, and for

                 punitive damages, both due to Defendants’ willful, egregious and knowing acts as

                 pled herein, undertaken in callous disregard for Plaintiffs’ rights;

        h.       Judgment granting a permanent injunction mandating and enjoining Defendants, its

                 agents, servants, employees, attorneys, and anyone acting in concert with

                 Defendants:

                 (1)     from representing to anyone or committing any acts calculated to cause

                         members of the public to believe that Defendants’ restaurants and restaurant

                         goods and services have any authority, sponsorship, affiliation, or any

                         connection with Plaintiffs or Plaintiffs’ restaurants and restaurant goods and

                         services.



Plaintiffs’ Original Complaint - Page 26
             Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 27 of 28




                 (2)     from using Plaintiff’s Marks to identify Defendants’ restaurants and

                         restaurant goods and services;

                 (3)     from using Plaintiffs’ Marks to identify Defendants’ restaurants and

                         restaurant goods and services or any other words or indicia similar thereto

                         that may cause, or may be likely to cause, confusion, mistake, or deception

                         by the public, alone or in combination with any other word or words;

                 (4)     from unfairly competing with Plaintiffs;

                 (5)     from continuing its unlawful acts as complained of herein;

        i.       Pre-complaint and post-complaint interest;

        j.       The costs, fees, and expenses of attorneys as set forth in the Franchise Agreements

                 and/or the leases; or as otherwise provided by applicable law;

        k.       All costs of suit; and

        l.       Such other and further relief, at law or in equity, to which Plaintiffs may show

                 themselves justly entitled.




Plaintiffs’ Original Complaint - Page 27
           Case 5:20-cv-00328-XR Document 1 Filed 03/16/20 Page 28 of 28




                                           Respectfully submitted,

                                           JACKSON WALKER LLP


                                           By:
                                                 Amanda N. Crouch
                                                 State Bar No. 24077401
                                                 acrouch@jw.com
                                                 112 E. Pecan Street, Suite 2400
                                                 San Antonio, Texas 78205
                                                 (210) 978-7784 – Telephone
                                                 (210) 978-7790 – Facsimile

                                                 - and -

                                                 Stacy Allen
                                                 State Bar No. 24034185
                                                 stacyallen@jw.com
                                                 100 Congress Avenue, Suite 1100
                                                 Austin, Texas 78701
                                                 (512) 236-2000 – Telephone
                                                 (512) 236-2002 – Facsimile

                                                 - and -

                                                 Samuel S. Allen
                                                 State Bar No. 01057000
                                                 sallen@jw.com
                                                 136 W. Twohig Avenue, Suite B
                                                 San Angelo, Texas 76903
                                                 (325) 481-2550 – Telephone
                                                 (325) 481-2552 – Fax

                                                 ATTORNEYS FOR PLAINTIFFS JACK
                                                 IN THE BOX, INC. AND JACK IN THE
                                                 BOX EASTERN DIVISION, LP


23762800v.10




Plaintiffs’ Original Complaint - Page 28
